Citation Nr: 9913165	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left femur, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1969 to 
July 1971.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in November 1998 to permit the appellant to 
provide testimony at a video conference hearing, which was 
held March 22, 1999.  


REMAND

The appellant claims that his residuals of a fracture of the 
left femur are more severely disabling than currently 
evaluated, thereby warranting a higher evaluation.  Service 
medical records show that he fractured his left femur in 
October 1969.  He was placed on a permanent L-3 profile 
because of the disability in July 1970.  His July 1970 
separation examination noted that he complained of mild 
aching in the left mid thigh region and had impairment of 
flexion in the left knee.  

At a March 1999 video conference hearing, the appellant 
described constant aching/pain associated with his left 
thigh, and he indicated he was receiving monthly treatments 
at a VA medical center in Montgomery, Alabama.  The Board 
notes that the appellant last underwent a VA orthopedic 
examination in September 1971, and that an X-ray of the left 
femur in August 1995 showed deformity of the mid femoral 
shaft due to the old healed fracture.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
severity of his left thigh disability.  All 
indicated studies, including range of motion 
testing for the left hip and left knee should 
be performed.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to express 
an opinion as to any functional disability, and 
the degree thereof, resulting from the 
residuals of the fractured left femur.  The 
examiner should provide complete rationale for 
all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim, with consideration given 
to the provisions in 38 C.F.R. §§ 4.40 and 4.45, as discussed 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the benefit 
sought on appeal remains denied, a supplemental statement of 
the case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


